DETAILED ACTION
The Amendment filed April 07, 2022 has been entered.  Claims 1-20 are pending. Claims 3, 11 and 18-20 have been cancelled. Claims 1 and 9 are independent.

Drawings
The drawings are objected to because:
Figures 1 and 2 should be designated by a legend such as -- Prior Art – because only that which is old is illustrated. See MPEP 602.02(g).
Applicant did not present Figures 1 and 2 for the first time with the filing of this application. These figures represent prior art (see e.g., Matsui US 5357479).
Applicant is reminded of helpful scenario 7, described in MPEP 2004, and encouraged to carefully review instant application’s Specification and Figures to make sure care is taken to see that prior art or other information cited in the Specification and Figures or in an information disclosure statement is properly described and that the information is not incorrectly or incompletely characterized. MPEP 2004, Scenario 7; see also MPEP 2010.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-10 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (former claim 3) lacks antecedent basis for "the received partition codes." There are two antecedent basis problems with this term: (1) received; and (2) codes; it seem applicant intends for the partition code decoded by the partition address decoder to be transmitted to and received by the partition code register. To have proper antecedent basis, the partition code register should recite that it receives the partition code from the partition address decoder.
Claim 5's "the partition address mask into a partition code" redundantly recites "a partition code" that has antecedent basis in claim 1.
Claim 6's "the content of the partition code register" lacks antecedent basis, although we know that because it is a register, it must have content. 
Claim 8's "first pass element and second pass element" create redundancy problems with claim 1's "pass element."
Claim 9 lacks antecedent basis for "the pass element."
Claim 14 lacks antecedent basis for "the pass elements" (plural); note claim 9 recites "the pass element" (singular) and that also lacked antecedent basis.
Claim 15's "the first address" and "the last address" lack antecedent basis, but we understand a memory block will be definable by first and last address.
Claim 16's and 17's "initializing the memory cells to be initialized . . ." should be preceded by "the" because it relates back to the last clause of claim 15.

Allowable Subject Matter
Claims 1-2, 4-10 and 12-17 would be allowable if overcoming objection and 112(b) rejections indicated above.

Response to Arguments

Examiner raises new grounds of rejection. Accordingly, this is non-final.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825